DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 and 16-20 are objected to because of the following informalities:  
The claims use active verbs for functions that the structure of the apparatus/device is intended to perform, but as these claims are directed to an apparatus, the “active step” should be in a format such as “structure X configured to Y.” The reason for this is that confusion can arise between whether actions are functional capabilities of the structure, or active method steps for using the apparatus, which would be indefinite under 35 U.S.C. § 112. For example, in claim 1, “the warping sensor detecting whether a warping condition…occurs,” may be corrected to “the warping sensor configured to detect whether a warping condition…occurs.” Applicant’s cooperation in identifying and correcting these “active verbs” is appreciated.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “when the warping sensor is the photosensitive-type sensor, the warping sensor comprises a plurality of photosensitive elements, wherein detection of whether the warping condition occurs is determined by whether a part of the photosensitive elements sense light,” renders the claims indefinite because it’s claimed as a contingent limitation “when” for a structural element “the warping sensor is a photosensitive-type sensor,” but there is no control structure or programming for testing what type of sensor is the warping sensor. Applicant is free to claim the warping sensor as one of the options in the Markush group in claim 8, but this limitation should be amended to remove the “when” as the type of sensor is not transient condition of the device operation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claims 1-20, the claims refer to a sensor “being attached to an object,” which under BRI can be interpreted as comprising a human organism. One suggested correction is to amend the functional language of “being attached” to “configured to be attached,” and the like. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. Patent Application Publication No. 2019/0200883,) hereinafter referred to as Moon; in view of Gerhardt et al. (U.S. Patent Application Publication No. 2020/0329992,) hereinafter referred to as Gerhardt.
Regarding claim 1, Gerhardt teaches a physiological signal correction device comprising: 
a physiological signal sensor comprising at least one sensing electrode, the physiological signal sensor being attached to an object to be detected to obtain a physiological signal value from the sensing electrode (¶[0010]); 
a warping sensor disposed on the physiological signal sensor, the warping sensor detecting whether a warping condition of the physiological signal sensor with respect to the object to be detected occurs (¶[0011]); and 
a signal processing device coupled to the physiological signal sensor and the warping sensor (¶[0012]), 
wherein the warping condition is caused by a distance between a part of the sensing electrode and the object to be detected or a change in a contact area between a part of the sensing electrode and the object to be detected (¶[0017] change in skin stretch strain characteristics beneath the electrode).
Gerhardt does not teach wherein the signal processing device corrects the physiological signal value provided by the physiological signal sensor according to the warping condition provided by the warping sensor.
Attention is brought to the Moon reference, which teaches a skin contact sensor coupled to a physiological sensor in order to determine a warping condition between the skin and the physiological sensor, wherein a signal processing device corrects the physiological signal value provided by the physiological signal sensor according to the warping condition provided by the warping sensor (¶[0097] based on the contact information from the impedance as measured by electrodes, the physiological information is corrected using a correction model and/or a database of correction values).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the physiological sensor of Gerhardt to incorporate a correction model for poor connection states, as taught by Moon, because connection state significantly affects accuracy or reproducibility of measurement (Moon, ¶[0004]).
Regarding claim 2, Gerhardt, as modified by Moon, teaches the physiological signal correction device according to claim 1.
Moon further teaches wherein a warping value of the warping condition is expressed in an area percentage of mutual attachment and detachment between the physiological signal sensor and the object to be detected (¶[0069] the area between contact and non-contact is proportional between 0 contact, and full contact, corresponding to 0 and 100%, see also ¶[0094]).
Regarding claim 3, Gerhardt, as modified by Moon, teaches the physiological signal correction device according to claim 1.
Moon further teaches wherein the signal processing device comprises: a processor; a compensation circuit coupled to the processor; and  a memory comprising a correction database, wherein the compensation circuit queries the correction database according to the warping condition provided by the warping sensor to obtain a correction signal value and provides the correction signal value to the processor, and the processor adds the correction signal value to the physiological signal value provided by the physiological signal sensor to obtain a corrected physiological signal value (¶[0097] and ¶[0135]).
Regarding claim 4, Gerhardt, as modified by Moon, teaches the physiological signal correction device according to claim 3.
Gerhardt does not teach a transmission module coupled to the signal processing device, wherein a transceiver of the transmission module communicates with an information displaying device, wherein the signal processing device integrates the corrected physiological signal value and transmits the corrected physiological signal value to the information displaying device, and the information displaying device displays physiological information corresponding to the object to be detected according to the corrected physiological signal value.
Attention is drawn to the Moon reference, which teaches a transmission module coupled to the signal processing device (¶[0193]), wherein a transceiver of the transmission module communicates with an information displaying device (¶[0194]), wherein the signal processing device integrates the corrected physiological signal value (¶[0097] and ¶[0135]) and transmits the corrected physiological signal value to the information displaying device, and the information displaying device displays physiological information corresponding to the object to be detected according to the corrected physiological signal value (¶[0194] “display the results”, ¶[0196]).
It would have been obvious to one of ordinary skill in the art at the time of invention to include a remote display and transmission module, as taught by Moon, because Moon teaches that it can notify the user of guide information (¶[0037]) for improving connection state (Moon, ¶[0196]) and can additionally receive information from external devices useful for determining contact state (Moon, ¶[0193]).
Regarding claim 5, Gerhardt, as modified by Moon, teaches the physiological signal correction device according to claim 4.
Moon further teaches wherein the signal processing device obtains an initial signal value from the correction database or a cloud server when the physiological signal sensor and the warping sensor are fully attached to the object to be detected (¶[0094]), and after obtaining the initial signal value, the signal processing device obtains the physiological signal value from the sensing electrode of the physiological signal sensor (¶[0096]) and obtains a warping value corresponding to the warping condition from the warping sensor (¶[0095]), and when the warping value is obtained, the signal processing device queries the correction database according to the warping value to obtain the correction signal value and adds the initial signal value and the correction signal value to the physiological signal value as the corrected physiological signal value (¶[0097]).
Regarding claim 6, Gerhardt, as modified by Moon, teaches the physiological signal correction device according to claim 5.
Moon further teaches wherein the signal processing device obtains the corrected physiological signal value corresponding to each time point according to a plurality of time points, performs data calculation on the corrected physiological signal value corresponding to each time point to obtain a plurality of analysis data, and integrates the analysis data and transmits the analysis data to the information displaying device through the transceiver (¶[0194] “displayed the results” and ¶[0196]).
Regarding claim 8, Gerhardt, as modified by Moon, teaches the physiological signal correction device according to claim 1.
Gerhardt further teaches wherein types of the warping sensor comprise, a vibration-type sensor (¶[0052] strain gage), a resistance-type sensor (¶[0052] strain gage).
Regarding claims 11-15 and 16-20, the claims are directed to a method and system comprising substantially the same subject matter as claims 1-4 and 6, and are rejected under substantially the same sections of Gerhardt and Moon.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt and Moon as applied to claims 1-6 and 8 above, and further in view of Island et al. (U.S. Patent Application Publication No. 2004/0176754,) hereinafter referred to as Island.
Regarding claim 7, Gerhardt, as modified by Moon, teaches the physiological signal correction device according to claim 1.
Gerhardt and Moon do not teach that the physiological sensor comprises at least one through-hole and the warping sensor corresponds to the through-hole.
Attention is drawn to the Island reference, which teaches a skin contact sensor which senses skin contact through a hole in the skin contacting surface (¶[0043].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the warping sensor of Gerhardt as modified to include through-holes for the warping sensors to operate through, because Island teaches that it provides a high degree of confidence of positive contact with skin, a compliant material, as opposed to similar surfaces (Island ¶[0043]).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt and Moon as applied to claims 1-6 and 8 above, and further in view of Cense et al. (U.S. Patent Application Publication No. 2002/0173781,) hereinafter referred to as Cense.
Regarding claims 8-10, Gerhardt and Moon teach the physiological signal correction device according to claim 1
Gerhardt as modified fails to teach the warping sensor as a photosensitive-type sensor comprising a plurality of photosensitive elements, wherein detection of whether the warping condition occurs is determined by whether a part of the photosensitive elements sense light and wherein the warping sensor further comprises a light emitting element corresponding to each of the photosensitive elements, wherein each of the photosensitive elements and the corresponding light emitting element are disposed in at least one of a plurality of regions of the warping sensor.
Attention is drawn to the Cense reference, which teaches a photosensitive-type skin contact sensor comprising a plurality of photosensitive elements (¶[0026] two detectors, 43, two light sensors), wherein detection of whether the warping condition occurs is determined by whether a part of the photosensitive elements sense light (¶¶[0025-0026]) and wherein the warping sensor further comprises a light emitting element corresponding to each of the photosensitive elements ( ¶[0026], “wherein a separate light sensor is used for each light source”), wherein each of the photosensitive elements and the corresponding light emitting element are disposed in at least one of a plurality of regions of the warping sensor (LEDs, light sources 45 and 47).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the warping sensor of Gerhardt as modified to substitute photosensitive-type elements comprising emitters and receivers, because they are both known skin contact sensors, one of ordinary skill in the art would have had a reasonable expectation of success in this simple substitution, and they are art-recognized as equivalents that are both known for the purpose of sensing skin contact.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application No. 2018/0263538 to Heikenfeld et al. teaches a capacitive and/or electrode based skin proximity sensor for a physiological sweat sensing device.
U.S. Patent Application No. 2018/0035943 to Shemesh et al. teaches a physiological sensor comprising an optical displacement sensor used for compensation of PPG signals for errors due to motion of the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792